       Case 2:19-cv-11149-LMA-DMD Document 6 Filed 08/08/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, LLC        §                    C.A. NO. 2:19-cv-11149-LMA-DMD
                                 §
V.                               §
                                 §
DEQUINCY R. RICHARD              §                    SEC. “I”               MAG. (3)
                                 §
V.                               §
                                 §
REC MARINE LOGISTICS, LLC,       §
GULF OFFSHORE LOGISTICS LLC and  §
OFFSHORE TRANSPORT SERVICES, LLC §


                       PETITION FOR ADMISSION PRO HAC VICE

       In accordance with the Uniform Local Rules for the United States District Court, Eastern

District of Louisiana, application is made by Eric J. Rhine to be admitted pro hac vice to the Bar

of this Court for the purpose of appearing as additional counsel on behalf of DeQuincy R.

Richard, Defendant / Counter-Plaintiff / Third Party Plaintiff in the above-described action.

       •       I am ineligible to become a member of this Court, but I am a member in good
               standing of the Bar of the United States District Court for the Southern District of
               Texas.

       •       Attached hereto is a Certificate of Good Standing from such court, and payment
               of the applicable fee.

       •       There have been no disciplinary proceedings or criminal charges instituted against
               me.

       •       In accordance with the Uniform Local Rules for the United States District Court,
               Eastern District of Louisiana, R. Joshua Koch, Jr., who has appeared for
               DeQuincy R. Richard herein, is appointed as local counsel.

       •       I authorize the Clerk of the Court for the Eastern District of Louisiana to transmit
               notice of entries of judgment and orders to me under Fed.R.Civ.P. 77 and the
               Local Rules. I also agree to receive notice electronically from other parties and
               the Court via electronic mail. I understand this electronic notice will be in lieu of
       Case 2:19-cv-11149-LMA-DMD Document 6 Filed 08/08/19 Page 2 of 2



               notice by any other means. I understand it is my responsibility to advise the
               Clerk’s Office promptly in writing of any physical address changes and/or update
               my electronic mail address within the Court’s electronic filing system.

Respectfully submitted,


/s/ Eric J. Rhine                                  /s/ R. Joshua Koch, Jr.
Signature of Applying Attorney                     Signature of Local Counsel

Eric J. Rhine                                      R. Joshua Koch, Jr.
State Bar No. 24060485                             Bar Roll No. 7767
Spagnoletti Law Firm                               Koch & Schmidt, LLC
401 Louisiana Street, 8th Floor                    650 Poydras Street, Ste 2660
Houston, Texas 77002                               New Orleans, Louisiana 70130
Telephone:    713-653-5600                         Telephone:    504-208-9040
Facsimile:    713-653-5656                         Facsimile:    504-208-9041


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that service of the foregoing was on this 8th day of August, 2019,
automatically accomplished on all counsel of record through CM/ECF Notice of Electronic
Filing, in accordance with the Federal Rules of Civil Procedure.


                                                   /s/ R. Joshua Koch, Jr.
                                                   R. Joshua Koch, Jr.




                                               2
